Exhibit 10.40

AMERICAN STANDARD COMPANIES INC.

RESTRICTED UNIT GRANT AGREEMENT

FOR U.S. EMPLOYEES

Dated as of February 5, 2007

AMERICAN STANDARD COMPANIES INC., a Delaware corporation (“Grantor”), hereby
grants to                  (“Participant”), an employee of Grantor or one of its
subsidiaries,          Restricted Units, pursuant to and subject to the terms
and conditions set forth in the Grantor’s 2002 Omnibus Incentive Plan (the
“Plan”) and to such further terms and conditions as are set forth below in this
Restricted Unit Grant Agreement (the “Agreement). Unless otherwise defined
herein, the terms defined in the Plan shall have the same meanings in this
Agreement.

1. Restricted Period. Notwithstanding the provisions of Section 8.4 of the Plan,
the Restricted Period shall commence upon the date of grant and shall lapse with
respect to one third of the Restricted Units over each of the first three
anniversaries of the date of grant. However, in the event of an involuntary
termination of employment due to a sale of all or a portion of the Grantor’s
Bath and Kitchen business in which Participant is employed, all restrictions on
the Restricted Units shall immediately lapse as of the date of the termination
of the Participant’s employment.

The term “lapse” shall mean, with respect to any Restricted Units, that such
Units are no longer subject to forfeiture by the Participant. If the Restricted
Period would lapse as to a fraction of a Restricted Unit, such Restricted Unit
shall not lapse until Participant becomes entitled to the entire Restricted
Unit.

2. Dividend Equivalents. Pursuant to Section 8.3 of the Plan, Participant shall
be entitled to receive Dividend Equivalents on the Restricted Units, provided
that, (a) Dividend Equivalents shall not accrue interest and (b) Dividend
Equivalents shall be paid in cash at the time that the Restricted Period lapses
with respect to the associated Restricted Units.

3. Termination of Employment. Notwithstanding the provisions of Section 8.7 of
the Plan, if a Participant ceases to be employed by the Grantor or any
Subsidiary prior to the date the Restricted Period lapses for any reason other
than (a) as specified in Section 8.6 of the Plan or (b) due to a sale of all or
a portion of the Bath & Kitchen business where the Participant involuntarily
terminates employment with the Grantor or its Subsidiary other than for Cause,
all Restricted Units and any Dividend Equivalents credited to such Participant
shall be forfeited upon the Participant’s termination of employment.

4. Acknowledgement of Nature of Plan and Award. In accepting the Award,
Participant acknowledges that:

(a) the Plan is established voluntarily by the Grantor, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Grantor
at any time, unless otherwise provided in the Plan and this Agreement;

(b) the Award is voluntary and occasional and does not create any contractual or
other right to receive future awards of Restricted Units, or benefits in lieu of
Restricted Units, even if Restricted Units have been awarded repeatedly in the
past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Grantor;

(d) the Participant is voluntarily participating in the Plan;



--------------------------------------------------------------------------------

(e) in the event that the Participant is not an Employee of the Grantor, the
Award and Participant’s participation in the Plan will not be interpreted to
form an employment or service contract or relationship with the Grantor; and,
furthermore, the Award and Participant’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with any
Subsidiary of the Grantor; and

(f) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty.

5. Responsibility for Taxes. With respect to the Restricted Units, the
Participant shall pay or make adequate arrangements satisfactory to the Grantor
and/or the Employer to satisfy all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding obligations of the Grantor
and/or the Employer (“Tax-Related Items”). In this regard, the Participant shall
notify the Grantor and/or the Employer or, if applicable, the Grantor’s
administrator of the Plan, the means by which Participant elects to pay any and
all withholding taxes required in connection with the grant or vesting of the
Restricted Units and issuance of underlying Shares. In the event that
Participant does not elect to pay any Tax-Related Items by a different
permissible means under the Plan, Grantor and/or the Employer shall withhold
number of Shares underlying the Restricted Units necessary to pay any required
withholding taxes of the Participant. The Grantor may refuse to deliver Shares
otherwise issuable to Participant hereunder if the Participant fails to comply
with his or her obligations in connection with the Tax-Related Items as
described in this section.

6. Electronic Delivery. The Grantor may, in its sole discretion, decide to
deliver any documents related to the Award or future awards made under the Plan
by electronic means or request the Participant’s consent to participate in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Grantor or a
third party designated by the Grantor.

7. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

8. Choice of Law and Venue. All disputes arising under or growing out of the
Award or the provisions of this Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, United States of America, as
provided in the Plan, without regard to such state’s conflict of laws rules.

9. No Compensation Deferrals. Neither the Plan nor this Agreement is intended to
provide for an elective deferral of compensation that would be subject to
Section 409A of the Code. The Grantor reserves the right, to the extent the
Grantor deems necessary or advisable in its sole discretion, to unilaterally
amend or modify the Plan and/or this Agreement to ensure that no grants
(including without limitation, the Restricted Units) become subject to
Section 409A, provided, however, the Grantor makes no representation that the
Restricted Units are not subject to Section 409A nor makes any undertaking to
preclude Section 409A from applying to the Restricted Units.

10. Acceptance. This grant is subject to acceptance, within 90 days of its
receipt, by return to Grantor’s Senior Vice President-Human Resources of a
signed copy of this Agreement. Failure to accept the grant within 90 days of its
receipt shall result in the cancellation of the Restricted Units.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized officers of the Grantor named below have
hereunto subscribed as of the day and year first above written.

 

    AMERICAN STANDARD COMPANIES INC. Attest:         By:   LOGO
[g26193img001.jpg]         Chairman and Chief Executive Officer

 

LOGO [g26193img002.jpg] Secretary

By signing this Agreement, the Participant acknowledges that he or she accepts
the Restricted Units granted hereunder, is familiar with the terms and
conditions of this Agreement and the Plan, and agrees to be bound by said terms
and conditions.

 

    (Date)     (Participant’s Signature)

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.